Title: Statement of Account with Thomas Carpenter, 26 April 1802
From: Carpenter, Thomas
To: Jefferson, Thomas


            
              
                
                Thomas Jefferson Esq.
                
                
              
              
                1802.
                
                
                  Dr
                
              
              
                January
                29
                To Thomas Carpenter—
                
                
              
              
                
                Putting new facing to an under Waistcoat
                $1.50
                
              
              
                
                To 3 pr linnen drawers & 3 pr fustain Drawers
                13.50
                
              
              
                
                To a pr Overhawles of Quean’s rib
                5.50
                
              
              
                March
                22
                Making a Silk Coat & trimings
                3.25
                
              
              
                
                6 Pearl Buttons
                25
                
              
              
                April
                19.
                New facing an under Waistcoat
                1.50
                
              
              
                
                To a pr Overhawles Quean’s Rib
                5.50
                
              
              
                
                To a pr of Do— Nankeen
                3. —
                
              
              
                
                
                Repairing John a Coat & a pr Pantaloons
                75
                }
              
              
                
                26— 
                To a Livery Jackett for the Stable boy
                7.50
                
              
              
                
                
                $42.25
                
              
            
           